Citation Nr: 0618452	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for diabetes type I, to 
include as due to herbicide exposure and diabetes, type II. 

2.  Entitlement to service connection for diabetes, type II, 
to include as due to herbicide exposure.




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from July 1969 to January 
1972, including service in Vietnam from March 1970 to 
February 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This veteran was scheduled for a travel board hearing in 
October 2004.  The veteran failed to appear for the hearing 
and there was no request by the veteran to reschedule the 
hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

1. The competent medical evidence does not show that the 
veteran developed diabetes, type I, during active service, 
within one year of separation from service, or that the 
veteran's current diabetes, type I, is related to his active 
service.  

2.  There is no medical evidence that diabetes, type I, 
developed due to lack of treatment of diabetes, type II. 

3. The competent probative medical evidence does not show a 
current diagnosis of diabetes, type II.




CONCLUSIONS OF LAW

1.  Diabetes, type I, was not incurred in or aggravated by 
service, including as due to herbicide exposure or as due to 
diabetes, type II.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.300(c), 3.303, 3.304, 3.307, 3.309 (2005).

2.  Diabetes, type II, was not incurred in or aggravated by 
service, including as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO provided the veteran letter notice to his claim for 
service connection in letters dated June 2002, December 2004 
and March 2005, which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  Additionally, a February 
2003 statement of the case (SOC), and September 2004 and 
April 2005 supplemental statements of the case (SSOC's) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The notice letters, the SOC, and the SSOC's 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claims, no effective date will 
be assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, service medical records, private 
treatment records, a VA examination and a VA medical opinion 
are of record.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for diabetes, types I 
and II, including as due to herbicide exposure.  The veteran 
also stated that he developed diabetes, type I, from lack of 
treatment of diabetes, type II.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2005).  VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for type 2 diabetes (also known as type II diabetes mellitus 
or adult-onset diabetes).  38 C.F.R. § 3.307(a)(6)(ii) 
(2005).

Notwithstanding the foregoing presumptive provisions, service 
connection for a disability claimed as a result of Agent 
Orange exposure may be established by showing that a disorder 
resulting in disability or death was in fact causally linked 
to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303, Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records, including the reports of entrance 
and separation examinations, did not contain a complaint, 
finding, or history of diabetes, type I or II.  
 
Private treatment records from December 2001 to March 2002 
show a diagnosis of diabetes, type II.  However, a March 2002 
endocrinologist's report shows an impression of late onset 
type I diabetes.

A July 2002 VA examination indicated likely late onset of 
type I diabetes, insulin dependent.  The examiner stated that 
the veteran had nearly undetectable insulin level, consistent 
with type I diabetes and that he continues to have poor 
control as he gradually increases his insulin dose.  

The RO requested a medical opinion to clarify the contrasting 
diagnoses of type I and type II diabetes.  After reviewing 
the claims file, in a September 2004 letter a VA medical 
examiner stated that it is more likely than not that the 
veteran has type I rather than type II diabetes.  He stated 
that the presentation of ketosis, low serum insulin level, 
lack of response to oral agents, need for insulin therapy, 
body habitus and lack of family history point to type I 
diabetes.  He also reported that the age of onset is 
consistent with type II diabetes but the rest of the evidence 
and prior opinions indicate type I diabetes.  

In an October 2004 letter from the veteran, he opined that he 
developed type I diabetes from the lack of treatment of type 
II diabetes.
Diabetes, Type I 

The veteran seeks service connection for diabetes, type I, to 
include as due to herbicide exposure and diabetes, type II.

Initially, the Board notes a current diagnosis of diabetes, 
type I.  This diagnosis was initially made by the veteran's 
endocrinologist in March 2002, and confirmed by the July 2002 
and September 2004 VA examiners.  

As the veteran served for 90 days after December 31, 1946, 
diabetes mellitus may be presumed to have occurred in service 
as long as it manifested to a degree of 10 percent or more 
within one year from date of termination of such service.  
Here however, there is no persuasive medical evidence showing 
a current diagnosis of diabetes mellitus or that it was 
manifested to a degree of 10 percent or more within one year 
of the veteran's separation.

As diabetes, type I, was first medically documented after 
service in 2001 or 2002, the remaining question is whether 
the evidence establishes the condition can be linked to 
service.  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

There is no evidence of continuity of symptomatology as there 
is no medical evidence of a diagnosis of diabetes, type I, 
until well over 30 years post-service.  
Therefore, there is not a showing of continuity of related 
symptomatology after discharge.  Savage v. Gober, 10 Vet. 
App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  Hence, 
a grant of service connection on a direct basis is not 
warranted.

Additionally, presumptive service connection is also not 
warranted.  As previously noted, a veteran is presumed to 
have been exposed to Agent Orange if he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313.  Here, the veteran has 
verified service in Vietnam from March 1970 to February 1971 
and is therefore presumed exposed to Agent Orange.  However, 
diabetes, type I, is not among the disabilities listed in 38 
C.F.R. § 3.309(e).  In that regard, the Board notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27, 630-41 (May 20, 2003).  Therefore, 
presumptive service connection for diabetes, type I is not 
warranted.

The veteran also asserted that diabetes, type I, developed 
due to a lack of treatment of diabetes, type II.  However, 
there is no basis to grant service connection based on this 
argument.  First, there is no medical evidence of record 
indicating that diabetes, type I, is related to diabetes, 
type II.  Second, there is no persuasive medical evidence of 
a current diagnosis of diabetes, type II.  The March 2002 
endocrinologist and July 2002 and September 2004 VA examiners 
all stated that the veteran's condition was likely diabetes, 
type I.  Finally, this determination is not a matter for an 
individual without medical expertise and the veteran is not 
considered competent to provide an etiology of diabetes, type 
I.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's assertions, they 
are far outweighed by the lack of medical evidence showing a 
relationship between type I and type II diabetes or a current 
diagnosis of diabetes, type II.  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for diabetes, type I.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for diabetes, type I, is not 
warranted.  



Diabetes, Type II 

The veteran seeks service connection for diabetes, type II, 
to include as due to herbicide exposure.  The record confirms 
that the veteran served in Vietnam.

Initially, the Board notes that there is a question of 
whether a current diagnosis of diabetes, type II is of 
record.  Private treatment records from December 2001 to 
March 2002 show a diagnosis of diabetes, type II.  However, a 
March 2002 private endocrinologist's report shows an 
impression of late onset type I diabetes.
A July 2002 VA examination indicated a diagnosis of likely 
late onset of type I diabetes, insulin dependent.  

The RO requested a medical opinion to clarify the conflicting 
diagnoses of type I and type II diabetes.  After reviewing 
the claims file, in a September 2004 letter, the VA medical 
examiner stated that it is more likely than not that the 
veteran has type I rather than type II diabetes.  He reported 
that the presentation of ketosis, low serum insulin level, 
lack of response to oral agents, need for insulin therapy, 
body habitus and lack of family history point to type I 
diabetes.  The examiner also stated that the age of onset is 
consistent with type II diabetes, but the majority of the 
evidence finds type I diabetes.  

A review of the persuasive medical evidence shows that it is 
more likely than not that the veteran has type I rather than 
type II diabetes mellitus.  The Board finds the opinions of 
the endocrinologist and the July 2002 and September 2004 VA 
examiners to be more persuasive than the diagnoses contained 
in the December 2001 to March 2002 medical records.  In the 
present case, the VA examiners and endocrinologist offered 
specific reasons as to why it more likely than not that the 
veteran has diabetes, type I, as opposed to diabetes, type 
II.  The December 2001 to March 2002 medical records, in 
contrast, do not contain a rationale for the diagnosis of 
diabetes, type II.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Board 
finds the endocrinologist and VA examiners opinions more 
persuasive than that the diagnoses in the private treatment 
records, and do not find a diagnosis of diabetes, type II of 
record.

Therefore, as there is no current diagnosis of diabetes, type 
II, a grant of service connection on either a direct or a 
presumptive basis is not warranted.  Though the veteran is 
presumed exposed to Agent Orange due to his service in 
Vietnam, the CAVC has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the present case, there is not a persuasive 
diagnosis of diabetes, type II, of record.  Thus, there can 
be no valid claim.

The Board has considered the veteran's belief that he has 
diabetes, type II due to Agent Orange exposure.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has a current disability or diagnosis of diabetes, 
type II.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for diabetes, type II.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b). 
Accordingly, service connection for diabetes, type II is not 
warranted.  

 

ORDER

Service connection for diabetes, type I, to include as due to 
herbicide exposure and diabetes, type II is denied. 

Service connection for diabetes, type II, to include as due 
to herbicide exposure is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


